


Exhibit 10.21

 

HALCÓN RESOURCES CORPORATION

2016 LONG-TERM INCENTIVE PLAN

 

EMPLOYEE STOCK OPTION AWARD AGREEMENT

 

THIS EMPLOYEE STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the Date of Grant (as set forth on the Summary of Stock
Option Grant and provided through the online platform of the Company’s
third-party Plan administrator) by and between HALCÓN RESOURCES CORPORATION, a
Delaware corporation (the “Company”), and the Participant set forth on the
Summary of Stock Option Grant (“Participant”) pursuant to the Halcón Resources
Corporation 2016 Long-Term Incentive Plan (as amended, modified or supplemented,
the “Plan”).

 

WHEREAS, the Participant is an employee or a consultant to the Company or a
Subsidiary of the Company or is a non-employee director of the Company, and it
is important to the Company that the Participant be encouraged to remain in the
service of the Company or such Subsidiary;

 

WHEREAS, the Board of Directors of the Company and the Committee (as defined in
the Plan) have the authority to grant Options under the Plan to eligible
employees, non-employee directors and other individuals providing consulting or
advisory services to the Company, its Subsidiaries or its Affiliated Entities;
and

 

WHEREAS, the Board has determined to award to the Participant the Option
described in this Agreement;

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.                                      Effect of Plan and Authority of
Committee.  This Agreement and the Option granted hereunder are subject to the
Plan, which is incorporated herein by reference.  The Committee is authorized to
make all determinations and interpretations with respect to matters arising
under or relating to the Plan, this Agreement and the Option granted hereunder. 
Capitalized terms used and not otherwise defined herein have the respective
meanings given them in the Plan or in the Summary of Stock Option Grant, which
are attached hereto and incorporated herein by this reference for all purposes.

 

2.                                      Grant of Option.  On the terms and
conditions set forth in this Agreement, the Summary of Stock Option Grant and
the Plan, as of the Grant Date, the Company hereby grants to the Participant the
option to purchase the number of shares of Common Stock set forth on the Summary
of Stock Option Grant at the Exercise Price per share set forth on the Summary
of Stock Option Grant (the “Option”).  The Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option, as provided in the Summary of Stock
Option Grant.  If the Option is intended to be an Incentive Stock Option, it is
agreed that the exercise price is at least 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant (110% of Fair Market Value if the
Participant owns stock possessing more than 10% of the combined voting power of
the Company or its Subsidiaries or a “parent corporation”).  To the extent that
the aggregate Fair Market Value (determined at the time the Incentive Stock
Option is granted) of shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by an individual during any
calendar year under all incentive stock option plans of the Company and its
Subsidiaries and any “parent corporation” (as defined in Section 424(e) of the
Code) exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.  The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of the Participant’s Options will not constitute Incentive
Stock Options because of such limitation and shall notify the Participant of
such determination as soon as practicable after such determination.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting.  This Option may be exercised
only to the extent it is vested on the vesting dates in accordance with the
Vesting Schedule set forth in the Summary of Stock Option Grant.  The vested
percentage indicated in such Vesting Schedule shall be exercisable, as to all or
part of the vested shares, at any time or times after the respective vesting
date and until the expiration or termination of the Option.  The unvested
portion of this Option shall terminate and be forfeited immediately on the date
of the Participant’s termination of employment or service with the Company, the
Subsidiaries and the Affiliated Entities, subject to accelerated vesting on
termination in certain circumstances as set forth herein or in the Plan.

 

4.                                      Term.

 

(a)                                 Term of Option.  This Option may not be
exercised after the close of the Company’s business on the Expiration Date as
set forth in the Summary of Stock Option Grant.  If the Expiration Date of this
Option or any termination date provided for in this Agreement shall fall on a
Saturday, Sunday or a day on which the executive offices of the Company are not
open for business, then such expiration or termination date shall be deemed to
be the last normal business day of the Company at its executive offices
preceding such Saturday, Sunday or day on which such offices are closed.

 

(b)                                 Early Termination.  Except as provided
below, this Option may not be exercised unless the Participant shall have been
in the continuous employ or service of the Company, any Subsidiary of the
Company or any Affiliated Entity from the Date of Grant to the date of exercise
of the Option.

 

(i)                                     If the Participant is an Eligible
Employee and the Participant’s employment with the Company, a Subsidiary or an
Affiliated Entity terminates by reason of the Participant’s Disability, this
Option may be exercised in full by the Participant (or the Participant’s estate
or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of death of the Participant), but only
within such period of time ending on the earlier of (A) the date that is one
year following such termination or (B) the Expiration Date.

 

(ii)                                  If the Participant is an Eligible Employee
and the Participant’s employment with the Company, a Subsidiary or an Affiliated
Entity terminates by reason of the Participant’s death, the Participant’s
estate, or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of death of the Participant, may
exercise this Option in full,  but only within such period of time ending on the
earlier of (A) the date that is one year following the Participant’s death or
(B) the Expiration Date.

 

(iii)                               If the Participant is an Eligible Employee
and the Participant’s employment with the Company, a Subsidiary or an Affiliated
Entity is terminated without Cause, all unvested Options shall be forfeited and
the Participant may exercise any vested Options but only within such period of
time ending on the earlier of (A) the date that is three months following such
termination or (B) the Expiration Date.  For purposes of this Agreement, “Cause”
means a Participant’s gross negligence or willful misconduct in the performance
of the duties of his or her employment, or the Participant’s final conviction of
a felony or of a misdemeanor involving moral turpitude.

 

2

--------------------------------------------------------------------------------


 

(iv)                              If the Participant is an Eligible Employee and
the Participant’s employment with the Company, a Subsidiary or an Affiliated
Entity is terminated for Cause, all unvested and vested Options shall be
immediately forfeited upon such termination.

 

(v)                                 If the Participant is an Eligible Employee
and the Participant voluntarily terminates employment with the Company, a
Subsidiary or an Affiliated Entity, all unvested Options shall be forfeited and
the Participant may exercise any vested Options but only within such period of
time ending on the earlier of (A) the date that is three months following such
termination of employment or (B) the Expiration Date.

 

(vi)                              If the Participant is a Consultant and the
Participant ceases providing services to the Company, all unvested Options shall
be forfeited and the Participant may exercise any vested Options but only within
such period of time ending on the earlier of (A) the date that is three months
following such cessation of services or (B) the Expiration Date.

 

(vii)                           If the Participant is an Eligible Director and
the Participant terminates service as a director of the Company, all unvested
Options shall be forfeited and the Participant may exercise any vested Options
but only within such period of time ending on the earlier of (A) the date that
is three months following such cessation of services or (B) the Expiration Date.

 

5.                                      Manner of Exercise and Payment. 
Exercise of this Option shall be by written notice to the Senior Vice President,
Human Resources and Administration of the Company at least two business days in
advance of such exercise stating the election to exercise in the form and manner
determined by the Committee.  The exercise price of this Option may be paid
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) by delivering shares of Common Stock having a Fair Market Value on
the date of payment equal to the amount of the exercise price, but only to the
extent such exercise of an Option would not result in an adverse accounting
charge to the Company for financial accounting purposes with respect to the
shares used to pay the exercise price unless otherwise determined by the
Committee; or (iii) a combination of the foregoing.  In addition to the
foregoing, the Committee may permit this Option to be exercised by a
broker-dealer acting on behalf of a Participant through procedures approved by
the Committee.

 

6.                                      Withholding Tax.  Unless otherwise paid
by the Participant, the Company, its Subsidiaries or any of its Affiliated
Entities shall be entitled to deduct from any payment under this Agreement,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Participant to pay to it such tax prior to and as a condition of
the making of such payment.  In accordance with any applicable administrative
guidelines it establishes, the Committee may allow the Participant to pay the
amount of taxes required by law to be withheld with respect to this Option by
(i) directing the Company to withhold from any payment with respect to the
Option a number of shares of Common Stock having a Fair Market Value on the date
of payment equal to the amount of the required withholding taxes or
(ii) delivering to the Company previously owned shares of Common Stock having a
Fair Market Value on the date of payment equal to the amount of the required
withholding taxes.  However, any payment made by the Participant pursuant to
either of the foregoing clauses (i) or (ii) shall not be permitted if it would
result in an adverse accounting charge with respect to such shares used to pay
such taxes unless otherwise approved by the Committee.

 

3

--------------------------------------------------------------------------------


 

7.                                      Delivery of Shares.  Delivery of the
certificates representing the shares of Common Stock purchased, upon exercise of
this Option shall be made as soon as reasonably practicable after receipt of
notice of exercise and full payment of the Exercise Price and any required
withholding taxes.  If the Company so elects, its obligation to deliver shares
of Common Stock upon the exercise of this Option shall be conditioned upon its
receipt from the person exercising this Option of an executed investment letter,
in form and content satisfactory to the Company and its legal counsel,
evidencing the investment intent of such person and such other matters as the
Company may reasonably require.  If the Company so elects, the certificate or
certificates representing the shares of Common Stock issued upon exercise of
this Option shall bear a legend to reflect any restrictions on transferability.

 

8.                                      Optional Issuance in Book-Entry Form. 
Notwithstanding the provisions of Section 7, at the option of the Company, any
shares of Common Stock that under the terms of this Agreement are issuable in
the form of a stock certificate may instead be issued in book-entry form.

 

9.                                      Transferability.

 

(a)                                 This Option is personal to the Participant
and during the Participant’s lifetime may be exercised only by the Participant
or his or her guardian or legal representative upon the events and in accordance
with the terms and conditions set forth in the Plan, and shall not be
transferred except by will or by the laws of descent and distribution, nor may
it be otherwise sold, transferred, pledged, exchanged, hypothecated or otherwise
disposed of in any way (by operation of law or otherwise) and it shall not be
subject to execution, attachment or similar process. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of this Option
not specifically permitted by the Plan or this Agreement shall be null and void
and without effect.

 

(b)                                 No shares of Common Stock or other form of
payment shall be issued with respect to any Option unless the Company shall be
satisfied based on the advice of its counsel that such issuance will be in
compliance with applicable federal and state securities laws.  Certificates
evidencing shares of Common Stock delivered pursuant to exercise of this Option
may be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any federal or state securities law.  The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

 

10.                               Notices.  All notices between the parties
hereto shall be in writing.  Notices to the Participant shall be given to the
Participant’s address as contained in the Company’s records.  Notices to the
Company shall be addressed to its Senior Vice President, Human Resources and
Administration at the principal executive offices of the Company at 1000
Louisiana, Suite 6700, Houston, Texas 77002.

 

11.                               Relationship with Contract of Employment or
Services.

 

(a)                                 The grant of an Option does not form part of
the Participant’s entitlement to remuneration or benefits pursuant to his or her
contract of employment or services, if any, and, except as otherwise provided in
a written contract of employment or for services, the existence of such a
contract between any person and the Company, any Subsidiary or any Affiliated
Entity does not give such person any right or entitlement to have an Option
granted to him or any expectation that an Option might be granted to him whether
subject to any conditions or at all.

 

4

--------------------------------------------------------------------------------


 

(b)                                 The rights and obligations of the
Participant under the terms of his or her contract of employment or other
contract or agreement for services with the Company, any Subsidiary of the
Company or any Affiliated Entity, if any, shall not be affected by the grant of
an Option.

 

(c)                                  The rights granted to the Participant upon
the grant of an Option shall not afford the Participant any rights or additional
rights to compensation or damages in consequence of the loss or termination of
his or her office, employment or service with the Company, any Subsidiary of the
Company or any Affiliated Entity for any reason whatsoever.

 

(d)                                 The Participant shall not be entitled to any
compensation or damages for any loss or potential loss which he or she may
suffer by reason of being or becoming unable to exercise an Option in
consequence of the loss or termination of his or her office, employment or
service with the Company, any Subsidiary of the Company or any Affiliated Entity
for any reason (including, without limitation, any breach of contract by the
Company, any Subsidiary of the Company or any Affiliated Entity) or in any other
circumstances whatsoever.

 

12.                               Market Standoff Agreement.  The Participant
agrees in connection with any public offering of the Company’s securities that,
upon request of the Company or the managing underwriter(s) of such offering, the
Participant will not sell or otherwise dispose of any Common Stock acquired
pursuant to this Agreement without the prior written consent of the Company or
such managing underwriter(s), as the case may be, for a period of time (not to
exceed 180 days) after the effective date of the registration requested by such
managing underwriter(s) and subject to all restrictions as the Company or the
managing underwriter(s) may specify for employee or other service provider
stockholders generally.

 

13.                               Governing Law; Exclusive Forum; Consent to
Jurisdiction. This Agreement shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Texas, except as superseded by applicable federal law.  The
exclusive forum for any action concerning this Agreement or the transactions
contemplated hereby shall be in a court of competent jurisdiction in Harris
County, Texas, with respect to a state court, or the United States District
Court for the Southern District of Texas, with respect to a federal court.  THE
PARTICIPANT HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION OF A COURT IN THE
EXCLUSIVE FORUM AND WAIVES ANY RIGHT HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST
THE REMOVAL AT ANY TIME BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
AFFILIATED ENTITIES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE MAY BRING
AGAINST IT IN STATE COURT.

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Leah R. Kasparek

 

 

Leah R. Kasparek

 

 

Senior Vice President, Human Resources

 

 

and Administration

 

5

--------------------------------------------------------------------------------
